The Surrogate.
The bequest of the $100 to the Historical Society was for a pious use, and, therefore, it is immaterial whether the Society is a legal corporation or not, as, without being incorporated, it was competent to take for such a purpose (Potter v. Chapin, 6 Paige, 639; De Witt v. Chandler, 11 Abb. Pr., 459; Owens v. Missionary Soc., 14 N. Y., 380). Hence, the Society has a right to intervene and become a party to the probate proceeding as a legatee named in the codicil. It is unnecessary, therefore, to determine now the question discussed as to whether it is incorporated so as to be competent to take under the contingent devise contained in the codicil. The objection is, therefore, overruled.
Ordered accordingly.